Dismiss and Opinion Filed February 13, 2014




                                           Court of Appeals
                                                           S      In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-14-00166-CR
                                                       No. 05-14-00167-CR
                                                       No. 05-14-00168-CR

                                          SENRICK WILKERSON, Appellant
                                                       V.
                                           THE STATE OF TEXAS, Appellee

                           On Appeal from the Criminal District Court No. 3
                                        Dallas County, Texas
                     Trial Court Cause Nos. F08-60213-J, F10-01183-J, F10-01184-J

                                          MEMORANDUM OPINION
                                      Before Justices Bridges, O’Neill, and Brown
                                              Opinion by Justice Bridges
          Senrick Wilkerson was convicted of compelling prostitution, sexual assault of a child,

and sexual performance of a child. Sentence in each was as set at eight years’ imprisonment and

was imposed in open court on December 17, 2010. Appellant’s convictions were affirmed on

direct appeal. Wilkerson v. State, Nos. 05-11-00060/00061/00062-CR (Tex. App.––Dallas July

16, 2012, pet. ref’d).1 The Court now has before it appellant’s February 10, 2014 “request to

take leave of court and proceed with an out of time appeal.”




     1
       In trial court nos. F10-01183-J and F10-01184-J, appellant currently has pending appeals from the trial court’s order denying his motion
for post-conviction DNA testing. Those appeals are docketed as cause nos. 05-14-00007-CR and 05-14-00008-CR. Nothing in this opinion
impacts those appeals.
       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. To invoke the Court’s jurisdiction an appellant must file his notice of appeal within the

time period provided by the rules of appellate procedure. See id.; see also Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

       Appellant’s February 10, 2014 notice of appeal is untimely as to his December 17, 2010

sentencing date and this Court has no authority to grant appellant an out-of-time appeal. See

generally TEX. R. APP. P. 26.2(a) (time for filing notice of appeal); Slaton, 981 S.W.2d at 210;

Olivo, 918 S.W.2d at 523.

       We dismiss the appeals for want of jurisdiction.



                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140166F.U05




                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-14-00166-CR        V.                       Trial Court Cause No. F08-60213-J.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered February 13, 2014




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-14-00167-CR        V.                       Trial Court Cause No. F10-01183-J.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered February 13, 2014




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-14-00168-CR        V.                       Trial Court Cause No. F10-01184-J.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered February 13, 2014




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –5–